Worley, Chief Judge,
dissenting in part.
I agree with the decision of the Customs Court and the majority in affirmance of Appeal No. 5018. However, I also agree with the holding of the Customs Court in Appeal No. 5017 that the record “is sufficient to establish, frima facie at least, that the items in question, * * * are parts of table lighters and, as such, are properly classifiable under the provision for parts of smokers’ articles under paragraph 1552, as modified * * *” as claimed. Therefore, I would affirm in both appeals.